Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ike Rayeford Williams appeals the district court’s order accepting the recommendation of the magistrate judge and denying his “Motion to Re-enter Previous Order of 24 June 2005.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, Nos. 1:98-cr-00101-NCT-3; 1:02-cv-00359 (M.D.N.C. Jan. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.